The proceedings taken did not, in my opinion, result in the formation of a township consolidated school district, and the abolition of the several local school districts and fractional school districts into which the township of Barry was and is organized.
Our government, though based upon a written Constitution, is grounded upon a recognition and continuance of local self-governmental subdivisions whose affairs are controlled by local officials elected by popular vote of the inhabitants of the community. These are the nurseries of democracy, the foundation of representative government. People, ex rel. LeRoy, v. Hurlbut, 24 Mich. 44 (9 Am. Rep. 103).
As said by counsel for plaintiffs:
"If the claim of the defendants is to be sustained, then any populous community whenever its school tax becomes burdensome, whenever it needs a new schoolhouse, whenever it covets the property of peaceful primary school districts, may, by its greater voting power, make war upon its neighboring primary districts, practically confiscate the property of its neighbors for purely selfish purposes against the will and vote of entire districts, and hatred created by this same law of might in this or any other like controversy will continue during the lifetime of the citizens involved."
The act involved, if construed as contended for by defendants, is, as said by Mr. Justice COOLEY of the legislative act involved in Swart v. Kimball, *Page 82 43 Mich. 443, tyrannical and oppressive in the last degree, and such as no legislature, even if its power was ample, should ever have passed.
In Perrizo v. Kesler, 93 Mich. 280, relied upon by defendants to sustain the validity of the act here involved, the injustice and inequity of the statute and the proceedings thereunder was emphasized. The legislation, and the action taken under the statute, if construed as contended for by defendants, is so arbitrary, unjust, and tyrannical that the statute, in derogation of the spirit of our institutions, is to be strictly construed.
The judgment entered in this case should be reversed.
The so-called "School code," Act No. 319, Pub. Acts 1927 (2 Comp. Laws 1929, § 7094 et seq.), consists of two parts. Part 1 (2 Comp. Laws 1929, § 7094 et seq.) is entitled, "Classification, formation and organization of school districts" and part 2 (2 Comp. Laws 1929, § 7351 et seq.) is entitled, "General school law."
Section 7389, 2 Comp. Laws 1929, a part of the "General school law," provides:
"No district shall be divided into two or more districts without the consent of the majority of the qualified school electors of said district present and voting at a meeting called for such purpose, and two or more districts shall not be consolidated without the consent of a majority of the qualified school electors of each district present and voting at a meeting called for that purpose."
What is the "General school law?"
"General Law. Law which embraces all subjects of a class. Law operating on all of the same class alike." English Law Dictionary, p. 492.
A general law is one "relating to a whole genus or kind, to a whole class or order; whether of persons, *Page 83 
relations, things or places. Opposed to local, private or special. * * * Opposed to partial. * * * Opposed to particular. * * * Opposed to private or individual. * * * Opposed * * * chiefly to special." Anderson Law Dictionary, p. 487.
General laws are "laws that are framed in general terms, restricted to no locality and operating equally upon all of a group of objects which, having regard to the purpose of the legislation, are distinguished by characteristics sufficiently marked and important to make them a class by themselves." 2 Bouvier Law Dictionary (Rawle's 3d Rev.), p. 1347.
"The word general is derived from 'genus' and technically relates to a whole genus or kind or to a whole class or order."Puget Sound Publishing Co. v. Times Printing Co., 33 Wn. 551,558 (74 P. 802).
"The definition of the word 'general' found in 1 Burrill's Law Dictionary, p. 681, is, 'that which comprehends all, the whole, as distinguished from special, which signifies something designed for a particular purpose.' " B.  O. R. Co. v.Supervisors, 3 W. Va. 319.
"General" means "having relation to all; common to all; as, Adam our general sire. Milton." Webster's Dictionary.Koen v. State, 35 Neb. 676 (53 N.W. 595, 17 L.R.A. 821).
The adjective 'general,' as defined by Webster's Dictionary, means, 'Relating to a genus or kind; pertaining to a whole class or order; belonging to a whole rather than to a part.' "Joost v. Sullivan, 111 Cal. 286 (43 P. 896).
"General. (1) Whole; total; that which comprehends or relates to all or a chief part; opposed to a particular object or relation; the public; the interest of the whole. Duffy v.Duffy, 114 Iowa, 581 (87 N.W. 500). *Page 84 
In my opinion, though the statute invoked by defendants as the basis of their action is analogous to the local, special legislation applicable to a particular locality involved inPerrizo v. Kesler, supra, here, it has been incorporated in the so-called "school code," and, instead of standing as a piece of local special legislation applicable to a particular locality, is to be construed as subject to the operation of the provisions of the "General school law," and the provisions of section 7389 above quoted.
"No rule is better settled than, in construing a statute, effect must be given to every part of it. One part must not be so construed as to render another part nugatory and of no effect." People v. Burns, 5 Mich. 114.
This principle has been repeatedly recognized and declared by this court. Attorney General v. Bank of Michigan, Harr. Ch. 315; Attorney General, ex rel. Zacharias, v. Detroit Bd. ofEducation, 154 Mich. 584; Robinson v. Harmon, 157 Mich. 266;In re Kreiner, 156 Mich. 296. It is the general rule. 2 Lewis' Sutherland, Statutory Construction (2d Ed.), § 443. Independent of direct legislative direction as to construction, as involved in this case, where there is a "general school law" applicable to all public primary schools, the general rule is that both provisions of the statute shall, if possible, be permitted to stand. Each may stand modified by the language of the other. As applied to this case, the provisions of the statute providing for the formation of township school districts should be construed with 2 Comp. Laws 1929, § 7389, and both must be complied with to create a township consolidated school district. Both were not complied with, in this case. Judgment should be reversed, and judgment directed to be entered for plaintiffs. *Page 85